Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Office Action is in response to application filed on 08/17/2020. By this application,
Claims 1-20 are pending.

Claim Objections
	Claims 1, 8, and 15 are rejected because of the following informalities: please correct “storing valid data from the first data buffer to a third data block” to “storing valid data from the first page buffer to a third data block”. Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:


Claims 1-5, 7-12, and 14-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wu et al. (US 2019/0163622, hereafter Wu), in view of Seong (US 2020/0174700)
	With respect to independent claim 1, Wu recites
A method comprising: (abstract)
identifying one or more memory pages from a first data block in a first plane of a memory component, the one or more memory pages storing valid data; (disclosing one of blocks, block #353, comprises memory pages storing valid data. The block #353 may be considered as being reside in a first plane of the flash memory device #30, which is considered as a memory component (para 0022; fig. 2)
copying the one or more memory pages to a block corresponding to the first plane of the memory component; (disclosing copying the memory page(s) from the first plane of the flash memory device #30 to either block #351, #352, #353, #354, or #359 (paras 0025-0026)) 
determining whether the first plane of the memory component has a second data block with capacity to store the one or more memory pages; and at least one of: (disclosing determining either block #351, #352, #353, #354, or #359 of  the first plane may have a capacity to store the memory page(s); and that suggests that one or more of the blocks may be 
responsive to the second data block having the capacity, copying the one or more memory pages from the first data block to the second data block; or (the disclosure of determining the free data spaces of free blocks #351 or #352 for storing the memory pages suggests that the method would copy the memory pages from the first plane of the block #353 to one of these blocks if the either the free data spaces of the free blocks #351 or #352 were sufficient (para 0026))
responsive to the second data block lacking the capacity, copying the one or more memory pages storing valid data from the first plane to a third data block in the first plane of the memory component. (disclosing when determining that the blocks #351 and #352 in the plane do not have sufficient capacity, the method copying the memory page(s) storing valid data to the block #359, which may be considered as a third data block in the plane of the memory device #30 (para 0026)) 
Wu recites
copying the one or more memory pages to a block corresponding to the first plane of the memory component
copying the one or more memory pages from the first data block to the second data block
copying the one or more memory pages storing valid data from the first plane to a third data block in the first plane of the memory component


copying the one or more memory pages to a first page buffer corresponding to the first plane of the memory component
copying the one or more memory pages from the first page buffer to the second data block
copying the one or more memory pages storing valid data from the first page buffer to a third data block in a second plane of the memory component
However, Seong discloses a method for dynamic memory compaction (abstract), comprising using a mapping table to translate a logical block address into a physical block address; and when the physical address is changed to a different physical address, the logical address is remapped to the different physical address according to the mapping table (para 0215). The method includes the dynamic memory that comprises multiple planes (para 0129, see also para 0130; fig. 6 and relevant texts). Each plane includes one or page buffer for reading data from and writing data to a plane (para 0085-0087 and 0088). In addition, the memory device #100 may write data in an area of the memory device #110 selected by address (para 0044). The perform the writing, the data is copied to one of the page buffer #123, and then the data is written to one of the plurality blocks, and one of the plurality block may be considered as a third data block in a second plane of plurality of planes included in the memory device (paras 0068 and 0130). Thus, this method is analogous to what has been done by Wu.
 Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of flash memory of Wu, to include the method of using page buffers for accessing the memory of Seong. Therefore, the 

	With respect to claim 2, the combination of Wu and Seong recites
The method of claim 1, wherein the memory component comprises a plurality of planes, the plurality of planes comprising the first plane and the second plane. (Seong, disclosing the memory device include a number of planes, including plane #0 and plan #1 (para 0130; fig. 6 and relevant texts))

With respect to claim 3, the combination of Wu and Seong recites
The method of claim 2, wherein each plane of the plurality of planes has a respective associated page buffer. (Seong, disclosing each page buffer coupled to a plane. Each of plane #0 or plane #1 is coupled to a respective page buffer. That suggests that each plane of the planes is coupled to a respective associated plane (paras 0131 and 0135; fig. 6))

With respect to claim 4, the combination of Wu and Seong recites
The method of claim 1, further comprising: transferring the one or more memory pages storing valid data via a data bus. (Seong, disclosing reading data from a block of a plane to a page buffer through an internal bus INT_BUS (para 0131; fig. 6))

With respect to claim 5, the combination of Wu and Seong recites
The method of claim 1, wherein the one or more memory pages are copied to one memory page from the second data block. (Wu, disclosing copying valid data from block #353 to block #359 (para 0028; fig. 2 and relevant texts); Seong, disclosing using a page buffer for reading data from or writing data to a plane; and that suggests that during the writing, data is copied from the page buffer to memory page(s) of a data block considered as a second data block (para 0085-0086 and 0088; see also para 0175))

With respect to claim 7, Wu recites
The method of claim 1, further comprising: erasing all data in the first data block. (disclosing performing garbage collection on a selected block, including moving the valid data in the selected block into other block. The selected block may be block #353, which is considered as the first data block (para 0008; fig. 2 and relevant texts))

With respect to claim 8, Wu recites
A system comprising: (fig. 1 and relevant texts)
a memory component; and (the flash memory device #30, which is considered as a memory component (para 0022; fig. 2))
a processing device, coupled to the memory component, to: (disclosing the controller #31 coupled to the flash memory device (para 0022; fig. 1 and relevant texts))
identify one or more memory pages from a first data block in a first plane of a memory component, the one or more memory pages storing valid data; (disclosing one of blocks, block #353, comprises memory pages storing valid data. The block #353 may be considered as being reside in a first plane of the flash memory device #30, which is considered as a memory component (para 0022; fig. 2)
copy the one or more memory pages to a block corresponding to the first plane of the memory component; (disclosing copying the memory page(s) from the first plane of the flash memory device #30 to either block #351, #352, #353, #354, or #359 (paras 0025-0026)) 
determine whether the first plane of the memory component has a second data block with capacity to store the one or more memory pages; and at least one of: (disclosing determining either block #351, #352, #353, #354, or #359 of the plane may have a capacity to store the memory page(s); and that suggests that one or more of the blocks may be considered as a second data block (para 0026))
responsive to the second data block having the capacity, copy the one or more memory pages from the first data block to the second data block; or (the disclosure of determining the free data spaces of free blocks #351 or #352 for storing the memory pages suggests that the method would copy the memory pages from the first plane of the block #353 to one of these blocks if the either the free data spaces of the free blocks #351 or #352 were sufficient (para 0026))
responsive to the second data block lacking the capacity, copy the one or more memory pages storing valid data from the first plane to a third data block in a first plane of the memory component. (disclosing when determining that the blocks #351 and #352 do not have sufficient capacity, the method copying the memory page(s) storing valid data to the block #359, which may be considered as a third data block in the first plane of the memory device #30 (para 0026))
Wu recites
copy the one or more memory pages to a block corresponding to the first plane of the memory component
copy the one or more memory pages from the first data block to the second data block
copying the one or more memory pages storing valid data from the first plane to a third data block in a first plane of the memory component
But Wu does not explicitly recite
copy the one or more memory pages to a first page buffer corresponding to the first plane of the memory component
copy the one or more memory pages from the first page buffer to the second data block
copy the one or more memory pages storing valid data from the first page buffer to a third data block in a second plane of the memory component
However, Seong discloses a method for dynamic memory compaction (abstract), comprising using a mapping table to translate a logical block address into a physical block address; and when the physical address is changed to a different physical address, the logical 
 Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of flash memory of Wu, to include the method of using page buffers for accessing the memory of Seong. Therefore, the combination discloses copying the one or more memory pages to a first page buffer corresponding to the first plane of the memory component; copying the one or more memory pages from the first page buffer to the second data block; copy the one or more memory pages storing valid data from the first data buffer to a third data block in a second plane of the memory component. The person of ordinary skill in the art would have been motivated to apply the modification for improving random access, because data are available in the page buffer; and thereby, access performance is improved)

With respect to claim 9, the combination of Wu and Seong recites
The system of claim 8, wherein the memory component comprises a plurality of planes, the plurality of planes comprising the first plane and the second plane. (similar rejection to claim 2 is applied, mutatis mutandis, to claim 9)

With respect to claim 10, the combination of Wu and Seong recites
The system of claim 9, wherein each plane of the plurality of planes has a respective associated page buffer. (similar rejection to claim 3 is applied, mutatis mutandis, to claim 10)

With respect to claim 11, the combination of Wu and Seong recites
The system of claim 8, wherein the processing device is further to transfer the one or more memory pages storing valid data via a data bus. (similar rejection to claim 4 is applied, mutatis mutandis, to claim 11)

With respect to claim 12, the combination of Wu and Seong recites
The system of claim 8, wherein the processing device copies the one or more memory pages storing valid data from the first page buffer to one memory page from the second data block. (similar rejection to claim 5 is applied, mutatis mutandis, to claim 12)

With respect to claim 14, the combination of Wu and Seong recites
The system of claim 8, wherein the processing device is further to perform an error detection and correction on or off the memory component. (Seong, disclosing the memory 

With respect to independent claim 15, Wu recites
A non-transitory computer-readable storage medium comprising instructions that, (the flash memory device #30 is assumed to be a non-transitory computer-readable storage medium (para 0022; fig. 1)) when executed by a processing device, cause the processing device to: (the flash memory device #30 is executed by a controller #31 (para 0022; fig. 1))
identify one or more memory pages at a first physical address from a first data block in a first plane of a memory component, the one or more memory pages storing valid data, wherein the one or more pages are located at the first physical address; (disclosing one of blocks, block #353, comprises memory pages storing valid data; and each of the memory pages is assumed to be located at a physical address of a block where the memory pages belong to. The block #353 may be considered as being reside in a first plane of the flash memory device #30, which is considered as a memory component (para 0022; fig. 2)) 
copy the one or more memory pages to a block corresponding to the first plane of the memory component; (disclosing copying the memory page(s) from the first plane of the flash memory device #30 to either block #351, #352, #353, #354, or #359 (paras 0025-0026))
determine whether the first plane of the memory component has a second data block at a second physical address with capacity to store the one or more memory pages; and at least of: (disclosing determining either block #351, #352, #353, #354, or #359 of the plane, considered as the first plane, may have a capacity to store the memory page(s); and that suggests that one or more of the blocks may be considered as a second data block (para 0026))
responsive to the second data block having the capacity, copy the one or more memory pages from the first plane to the second data block, wherein the physical address is changed to the second physical address; or (disclosing when determining that the blocks #351 and #352 do not have sufficient capacity, the method copying the memory page(s) storing valid data to the physical address of the block #359, which may be considered as a second data block in a plane of the memory device #30; and that suggests the address of the valid pages has changed from physical addresses in blocks #351 and #352 to a physical address in block #359 (para 0026)) (in the computer system (para 0022, fig. 1) when performing an access, corresponding logical addresses are mapped or translated to physical addresses; therefore, in order to access the second physical address, corresponding logical address is mapped or translated to the second physical address)
responsive to the second data block lacking the capacity, copy the one or more memory pages storing valid data from the first plane to a third data block in the first plane of the memory component. (disclosing when determining that the blocks #351 and #352 do not have sufficient capacity, the method copying the memory page(s) storing valid data to the block #359, which may be considered as a third data block in the first plane of the memory device #30 (para 0026))
Wu recites
the one or more pages are located at the first physical address
the physical address is changed to the second physical address
copy the one or more memory pages to a block corresponding to the first plane of the memory component
copy the one or more memory pages from the first data block to the second data block
copy the one or more memory pages storing valid data from the first plane to a third data block in the first plane of the memory component
But Wu does not explicitly recite
a logical address maps to the first physical address
the logical address is updated to map to the second physical address
copy the one or more memory pages to a page buffer corresponding to the first plane of the memory component
copy the one or more memory pages from the page buffer to the second data block
copy the one or more memory pages storing valid data from the first data buffer to a third data block in a second plane of the memory component
However, Seong discloses a method for dynamic memory compaction (abstract), comprising using a mapping table to translate a logical block address into a physical block address; and when the physical address is changed to a different physical address, the logical address is remapped to the different physical address according to the mapping table (para 0215). The method includes the dynamic memory that comprises multiple planes (para 0129, see also para 0130; fig. 6 and relevant texts). Each plane includes one page buffer for reading data from and writing data to a plane (paras 0085-0087 and 0088). In addition, the memory device #100 may write data in an area of the memory device #110 selected by address (para 
 Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of flash memory of Wu, to include the method of using page buffers for accessing the memory of Seong. Therefore, the combination discloses a logical address maps to the first physical address; the logical address is updated to map to the second physical address; copying the one or more memory pages to a first page buffer corresponding to the first plane of the memory component; copying the one or more memory pages from the first page buffer to the second data block; and copy the one or more memory pages storing valid data from the first data buffer to a third data block in a second plane of the memory component. The person of ordinary skill in the art would have been motivated to apply the modification for improving random access, because data are available in the page buffer; and thereby, access performance is improved)

With respect to claim 16, the combination of Wu and Seong recites
The non-transitory computer-readable storage medium of claim 15, wherein the memory component comprises a plurality of planes, the plurality of planes comprising the first plane and the second plane. (Seong, disclosing the memory device include a number of planes, including plane #0 and plane #1 (para 0130; fig. 6 and relevant texts))

With respect to claim 17, the combination of Wu and Seong recites
The non-transitory computer-readable storage medium of claim 16, wherein each plane of the plurality of planes has a respective associated page buffer. (disclosing each plane may be coupled to a buffer (para 0131); from figure 6, planes #0 and #1, each plane is coupled to a page buffer)

With respect to claim 18, the combination of Wu and Seong recites
The non-transitory computer-readable storage medium of claim 15, wherein the processing device is further to transfer the one or more memory pages storing valid data via a data bus. (Seong, disclosing reading data from a block of a plane to a page buffer through an internal bus INT_BUS (para 0131; fig. 6))

With respect to claim 19, the combination of Wu and Seong recites
The non-transitory computer-readable storage medium of claim 15, wherein the processing device copies the one or more memory pages storing valid data from the first page buffer to one memory page from the second data block. (Wu, disclosing copying valid data data from block #353 to block #359 (paras 0027-0028; fig. 2 and relevant texts); Seong, disclosing each plane includes one page buffer for reading data from and writing data to a plane (para 0085-0086 and 0088); and writing data to a plane is writing the data to corresponding page buffer, and copying the data from the page buffer to a memory page from a data block considered as a second data block) 

Claims 6, 13, and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wu et al. (US 2019/0163622, hereafter Wu), in view of Seong (US 2020/0174700), as applied to claims 1 and 15 above, in view of Park (US 2020/0133572)
With respect to claim 6, the combination of Wu and Seong recites
The method of claim 1, wherein the one or more memory pages are copied to the first page buffer has a size. (Seong, disclosing each plane includes one page buffer for reading data from and writing data to a plane (para 0085-0086 and 0088). That suggests that data of one or more pages are copied to the page buffer when reading or writing, and that the page buffer has a size) 
The combination of Wu and Seong recites
the one or more memory pages are copied to the first page buffer has a size 
But the combination of Wu and Seong does not explicitly recite
the one or more memory pages are copied to the first page buffer in piecemeal quantities that are smaller than a size of one memory page within the one or more memory pages
However, Park discloses a method for using a page buffer that has a size smaller than that of the size of data in each page (para 0168; fig. 10 and relevant texts), analogous to what has been done by the combination of Wu and Seong.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of page buffers of the combination of Wu and Seong, to include the method for facilitating the page buffer size and 

With respect to claim 13, the combination of Wu and Seong recites
The system of claim 8, wherein the processing device copies the one or more memory pages from the first data block to the first page buffer in piecemeal quantities that are smaller than a size of one memory page within the one or more memory pages. (similar rejection to claim 6 is applied, mutatis mutandis, to claim 13)

With respect to claim 20, the combination of Wu, Seong, and Park recites
The non-transitory computer-readable storage medium of claim 15, wherein the processing device copies the one or more memory pages from the first data block to the first page buffer in piecemeal quantities that are smaller than a size of one memory page within the one or more memory pages. (similar rejection for claim 6 is applied, mutatis mutandis, to claim 20)

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TT/

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137